Citation Nr: 9925553	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether the appellant's character of discharge from military 
service, for the period from September 1954 to March 1956, is 
a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The appellant had active duty in the Army from September 16, 
1954 to March 15, 1956, and such period ended with issuance 
of an other-than-honorable discharge.  He appeals to the 
Board of Veterans' Appeals (Board) from a July 1997 
administrative decision by the RO which held that the 
character of his discharge from this period of service is a 
bar to VA benefits based on such period of service. 


REMAND

The question at issue is whether the character of the March 
1956 service discharge is a bar to VA benefits based on the 
appellant's service from September 1954 to March 1956.

In March 1997, the RO wrote to the National Personnel Records 
Center (NPRC) and requested information on the facts and 
circumstances of the appellant's other-than-honorable 
discharge in March 1956.  In June 1997, the NPRC responded 
and indicated that the appellant received an undesirable 
discharge, and that the facts and circumstances relating to 
the discharge could not be reconstructed.  The NPRC also 
indicated that the appellant's service medical records were 
unavailable, having been destroyed in the 1973 fire at the 
NPRC.  In an October 1997 memorandum, the NPRC indicated that 
the appellant received an administrative discharge.

The Board notes that the only service record now on file is a 
photocopy of a "Certification of Military Service."  While 
this document contains the dates of the appellant's service, 
and notes he received an undesirable discharge, it provides 
no information on the reason for such discharge.  The only 
information on the circumstances leading up to the 
appellant's undesirable discharge are his own recent 
statements to the effect that he was "AWOL" (absent without 
leave) for a period of 2 weeks and was given an undesirable 
discharge as a result.  He asserts that he was AWOL because 
his wife and/or mother were ill.  

Although the RO has made some unsuccessful attempts to obtain 
service records, it is the judgment of the Board that further 
efforts are warranted.  The appellant is also advised that 
the burden of proof is on him to establish by a preponderance 
of the evidence that he has attained the status of a veteran.  
Holmes v. Brown, 10 Vet. App. 38 (1997).  A "veteran" is 
defined as a person who served in the active military, naval, 
or air service, who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.12 (1998).  The appellant should 
be given another chance to submit evidence relating to his 
service discharge, including a copy of his discharge 
document.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the appellant 
and request that he provide any 
additional evidence in his possession 
regarding the facts and circumstances 
leading up to his undesirable discharge, 
including a copy of his discharge 
document.  

2.  The RO should contact the NPRC and 
the service department and attempt to 
obtain copies of any available service 
records (including the appellant's 
service personnel records, service 
medical records, and his discharge 
document).

3.  Then the RO should review the 
appellant's claim.  If the RO determines 
that the character of the March 1956 
service discharge is a bar to VA 
benefits, it should issue the appellant 
and his representative a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












